Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, in the reply filed on 11 November 2020 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 November 2020.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 15 July 2019 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 9,005,420 (Tomantschger). 
In regards to independent claim 1 and dependent claims 2-8, Tomantschger is directed to a variable property deposit, at least partially of fine-grained metallic material. (Abstract) Modern lightweight and durable articles require a variety of physical properties which frequently are not achievable with 
Tomantschger teaches producing a variable-property electrodeposit comprising metallic-material having a crystalline microstructure with a fine grain size, which may be a coating on at least part of a surface of a substrate or in free-standing form. (1:48-55) The variable property may be layered structure comprising multiple sublayers with different properties. (1:56-66) The property being altered can be, for example, grain size, crystallographic orientation, crystallographic texture, hardness, yield strength, Young's modulus, resilience, elastic limit, ductility, internal or residual deposit stress, stiffness, chemical composition, corrosion rate, porosity, coefficient of thermal expansion, coefficient of friction, electrical conductivity, magnetic coercive force or in the case of metal matrix composites, volume particulate fraction, particulate particle size, particulate shape and/or particulate chemistry. (2:6-14) The variable property and multilayered-electrodeposition process is also suitable for repair of worn surfaces. (11:56-62) 
The thicknesses of the sublayers can be 1.5 nm, 25 nm, or 50 nm. (7:25-26) This would correspond to the stacked portion. The fine-grained microstructure includes from 2 nm to 5,000 nm. (1:48-55) As seen in the figures, a direction parallel to the layers would be able to have a mechanical load direction. 
As shown in Figures 4 and 5, varying the composition as a function of distance affects various properties of the composite, including coefficient of thermal expansion and yield strength. (5:45-51, Figures 4-5) Tomantschger teaches a Ni-Fe alloy. (5:45-51) The alloy may also be selected from metals including nickel and iron. (7:64-8:9)
In re Boesch, 205 USPQ 21 5 (CCPA 1980).  See MPEP 2144.05, Sec. II. This includes selecting the incline and mutlilayers as claimed in order to achieve necessary properties based on the intended use of the final product. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel J Schleis whose telephone number is (571)270-5636.  The examiner can normally be reached on 10 AM to 4 PM Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Daniel J. Schleis
Primary Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784